Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 02/04/2021. Claims 33 and 37  have been amended.  Claim 52 has been added. Claims 40-44 and 46-51 have been withdrawn. Currently pending for review are Claims 33-39, 45, and 52.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The amendment filed 02/04/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original “reorients (i.e., changes the direction or orientation of) the force F” in Paragraph [00260], “reorientation” in Paragraph [00268], “as being juxtaposed (i.e., placed close together), contiguous (i.e., sharing a common border, touching), inter-acting (FIG. 53), superposed (i.e., placed on top of each other), or distally disposed (i.e., separated as in FIG. 49)” in Paragraph [00265], and “as being arcuate, e.g.,” in Paragraph [00269].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-39, 45, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 33-39 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33 and 52 recite the  limitation of “reorient,… at least part of the force, F” and “reorienting…said at least part of the force, F, within the medium.” lacks support in the original disclosure. At most, Applicant has support for “to selectively disperse, absorb, redirect”. Such addition is considered new matter since it provides functional limitations to the invention not previously disclosed.
Claim 36 recites the limitation of  “arcuately shaped” of Claim 36. At most Applicant has support for “[00269] The micro-lever 5310 is illustrated to have a generally semi-circular (or semi-cylindrical)”. The limitation of arcuately shaped is more broad and therefore it considered new matter.
 Claim 37 recites the limitation of
Applicant may overcome the rejection my clearly pointing out support in the original disclosure, amending, or canceling the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-45 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 Lines 1-2 recites “for incorporation within a medium”, however will later claim limitations to the medium in Claims 37, 38, and 45 and therefore it is unclear if the medium is being positively claimed and/or merely an intended use of the member device. Further, it is unclear what the metes and bounds of Claims 37, 38, and 45 are since the medium has not been positively claimed. In order to proceed, the Office will interpret the medium as not being positively claimed for Claim 33. 
Claims 37, 38, and 45 recites “wherein the medium”, however the medium has not been positively recited and therefore is unclear what the metes and bounds are of Claims 37, 38, and 45. In order to proceed, the Office will interpret the claim such as --The programmable memory device of Claim 33 (37), further comprising the medium, wherein the medium--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-35, 37-39, 45, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton et al (US 20110131831).
Regarding Claim 33, Peyton et al teaches a programmable memory device for incorporation within a medium 33 and for distributing a force or shock, F, within the  medium, the programmable memory device comprising:                  a programmable combination of micro-levers that cooperate in order to selectively disperse, absorb, redirect, reorient, or translate, at least part of the force, F,  in a customizable fashion wherein at least one of the micro-levers includes (Refer to Fig. 12M below..A lever is broadly defined by Merriam-Webster Dictionary as “a projecting piece by which a mechanism (see MECHANISM sense 1) is operated or adjusted” and further structurally claimed below):                   a platform 51,61;                   a support 53,63 havinq a top portion ;                    wherein the platform is supported on the top portion, in order to enable a lever action or momentum of the platform or the support within the medium (Refer to Fig. 12M below.. Refer to Paragraph [0060]:”A further configurations of chamber 33 is depicted in FIG. 12I as including a tether element 60 that has an upper tie piece 61, a lower tie piece 62, and a tether 63. Whereas upper tie piece 61 is secured, bonded, or otherwise joined to upper barrier portion 41, lower tie piece 62 is secured, bonded, or otherwise joined to lower barrier portion 42. Additionally, tether 63 is joined to each of tie pieces 61 and 62 and extends through the interior cavity. In this configuration, tether 63 is placed in tension by the outward force of the pressurized fluid within chamber 33. Tie pieces 61 and 62 are similar to plates 51 and 52, but are generally associated with a single tether 63 or a relatively small number of tethers 63, rather than multiple tethers. Although tie pieces 61 and 62 may be round disks with common diameters, tie pieces 61 and 62 may have any shape or size.”): 
    PNG
    media_image1.png
    326
    668
    media_image1.png
    Greyscale
; and                     wherein, as the force, F, is applied on said at least one of the micro-levers, a reactive force, R, is generated in order to cause any one or more of :                   a movement of the platform relative to the support or a movement of the support relative to the platform, effectively dispersinq, absorbing, redirecting, reorienting, or translating said at least part of the force, F, within the medium for regulating distribution of said at least part of the force F, within the medium (Refer to Paragraph [0061]:” Given the difference in sizes of tether element 50 and the individual tether elements 60, the compression characteristics of chamber 33 differ in areas where tether element 50 is present and in areas where tether elements 60 are present. More particularly, the deflection of chamber 33 when a force is applied to a particular area may be different, depending upon the type of tether element that is utilized. Accordingly, tether element 50 and tether elements 60 may both be utilized in chamber 33 to impart different compression characteristics to different areas of chamber 33.”).                 The Office takes the position that the limitation of “wherein, as the force, F, is applied on said  (Refer to Paragraph [0045]:”The primary components of chamber 33, which is depicted individually in FIGS. 4-8B, are a barrier 40 and a tether element 50. Barrier 40 forms an exterior of chamber 33 and (a) defines an interior cavity that receives both a pressurized fluid and tether element 50 and (b) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33.”). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than Refer to MPEP 2114 Apparatus and Article Claims — Functional Language [R-9].
    PNG
    media_image2.png
    621
    250
    media_image2.png
    Greyscale

Regarding Claim 34, Peyton et al continues to teach wherein said at least one of the micro-levers includes a first micro-lever 60 and a second micro-lever 50;                  wherein the first micro-lever 60 includes a first platform 61;                 wherein the second micro-lever 50 includes a second platform 51;                 wherein as the force, F, is applied at least in part on the first micro-lever,  at least part of the force, F, is reoriented so that the first platform engages the second platform and applies a reactionary force, R, to the second platform; and wherein the second platform reorients the reactionary force, R, into Refer to Fig. 12M to depict that all platforms are connected via upper barrier portion 41 and therefore a force transmission on either micro-lever will result in distribution of reactionary force on the others since they are without the same pressurized fluid chamber 33 and in contact with upper barrier portion 41 as depicted below).
    PNG
    media_image3.png
    327
    668
    media_image3.png
    Greyscale

Regarding Claim 35, Peyton et al continues to teach wherein said at least one of the micro-levers further includes a third micro-lever that extends from the second platform 51 and that translates at least Refer to annotated Fig. 12M below).
    PNG
    media_image4.png
    327
    668
    media_image4.png
    Greyscale

Regarding Claim 37, Peyton et al continues to teach wherein the medium is deformable, plastic, pliable, or elastic (Refer to Paragraph [0045]:”The primary components of chamber 33, which is depicted individually in FIGS. 4-8B, are a barrier 40 and a tether element 50. Barrier 40 forms an exterior of chamber 33 and (a) defines an interior cavity that receives both a pressurized fluid and tether element 50 and (b) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33”)..The Office takes the position that the fluid is deformable.
Regarding Claim 38, Peyton et al continues to teach (Refer to Paragraph [0053]:”Plates 51 and 52 may be formed from a variety of materials, including various polymer materials, composite materials, and metals. More particularly, plates 51 and 52 may be formed from polyethylene, polypropylene, thermoplastic polyurethane, polyether block amide, nylon, and blends of these materials.”)
Regarding Claim 39, Peyton et al continues to teach wherein the top portion of the support includes an apex that engages or integrally extends into the platform (Refer to annotated Fig. 12M above to depict that the support top portion has an apex as defined by Merriam-Webster dictionary as “upper most point”).
Regarding Claim 45, Peyton et al continues to teach wherein the medium 33 includes any of: a shoe sole or a fabric (Refer to Paragraph [0042]:” The primary elements of sole structure 30 are a midsole element 31, an outsole 32, and a chamber 33.”).
Regarding Claim 52,  Peyton teaches a programmable memory device for distributing a force or shock, F, the programmable memory device comprising:                   a medium 33;                  a programmable combination of micro-levers 60 (Refer to Fig. 12M below..A lever is broadly defined by Merriam-Webster Dictionary as “a projecting piece by which a mechanism (see MECHANISM sense 1) is operated or adjusted” and further structurally claimed below), that are distributed within the medium and that cooperate in order to selectively disperse, absorb, redirect, reorient, or translate at least part of the force, F, in a customizable fashion;                  wherein at least one of the micro-levers includes:                             a platform 61;                             a support 63 having a top portion (Refer to Fig. 12M below..Paragraph Refer to Paragraph [0060]:”A further configurations of chamber 33 is depicted in FIG. 12I as including a tether element 60 that has an upper tie piece 61, a lower tie piece 62, and a tether 63. Whereas upper tie piece 61 is secured, bonded, or otherwise joined to upper barrier portion 41, lower tie piece 62 is secured, bonded, or otherwise joined to lower barrier portion 42. Additionally, tether 63 is joined to each of tie pieces 61 and 62 and extends through the interior cavity. In this configuration, tether 63 is placed in tension by the outward force of the pressurized fluid within chamber 33. Tie pieces 61 and 62 are similar to plates 51 and 52, but are generally associated with a single tether 63 or a relatively small number of tethers 63, rather than multiple tethers. Although tie pieces 61 and 62 may be round disks with common diameters, tie pieces 61 and 62 may have any shape or size.”);
    PNG
    media_image1.png
    326
    668
    media_image1.png
    Greyscale
                               wherein the platform 61 is supported on the top portion, in order to enable a lever action or momentum of the platform or the support within the medium (The Office takes the position that due to the shape of the platform and the support, force applied upon the platform would cause a lever effect since the platform is wider than the support);                               and wherein, as the force, F, is applied on said at least one of the micro-levers, a reactive force, R, is generated in order to cause any one or more of: Refer to Paragraph [0061]:” More particularly, the deflection of chamber 33 when a force is applied to a particular area may be different, depending upon the type of tether element that is utilized. Accordingly, tether element 50 and tether elements 60 may both be utilized in chamber 33 to impart different compression characteristics to different areas of chamber 33.”)..The Office takes the position that the limitation of “a movement of the platform relative to the support or a movement of the support relative to the platform, effectively dispersing, absorbing, redirecting, reorienting, or translating-said at least part of the force, F, within the medium, for regulating the distribution of said at least part of the force, F, within the medium” is functional and the levers of Peyton would perform the same function when force is applied to the platform since it is structurally wider than the support and thus would produce a lever effect if enough force is applied to one end of the platform than the other as depicted in a close up below. And further force put upon the tether elements 60 would naturally disperse throughout the medium since it is filled with a pressurized fluid (Refer to Paragraph [0045]:”The primary components of chamber 33, which is depicted individually in FIGS. 4-8B, are a barrier 40 and a tether element 50. Barrier 40 forms an exterior of chamber 33 and (a) defines an interior cavity that receives both a pressurized fluid and tether element 50 and (b) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33.”). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in Refer to MPEP 2114 Apparatus and Article Claims — Functional Language [R-9].
    PNG
    media_image2.png
    621
    250
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton et al (US 20110131831).
Regarding Claim 36, Peyton et al continues the claimed invention as noted above but fails to teach wherein the third micro-lever is arcuately shaped in the embodiment of Fig. 12M. Peyton et al teaches another embodiment of a micro-lever which has an arcuated shape (Refer to annotated Fig. 24B below)
    PNG
    media_image5.png
    299
    738
    media_image5.png
    Greyscale
                Peyton et al is analogous with Applicants invention in that they both teach shock absorbers for a sole and therefore it would have been obvious to modify the micro-levers 50 of Fig. 12M with the arcuately shaped micro-levers of Fig. 24B since Peyton et al teaches that the micro-levers may come in a variety of shapes and configurations (Refer to Peyton et al Fig. 30C) to produce expected results of distributing force applied to provide cushioning for a user and since Applicant further provides a variety of shapes and configuration, such modification would have been found to merely be a matter of design choice and therefore does not patentably distinguish the invention over prior arts.
Response to Arguments
In regards to Applicant’s Argument of 35 U.S.C. 112(a) rejection made to Claims 33, 36, and 37 in the Office Action filed on 02/04/2021:                Applicants arguments have been considered but are not found to be persuasive. Although, Applicant indicates that Fig. 53 shows a “reorient” by changing direction or orientation, the Office reminds Applicant that Fig. 53 does not actually show any change but rather a force applied in a 
In regards to Applicant’s Argument of 35 U.S.C. 102(a)(1) rejection made to the Claims in view of Peyton in the Office Action filed on 02/04/2021:           Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that levers have been known for centuries and produces a picture. The Office takes the position that in the broadest reasonable interpretation a lever is defined by Merriam-Webster dictionary as “a projecting piece by which a mechanism (see MECHANISM sense 1) is operated or adjusted” such that the platform 61 is a projecting piece from the support by which Applicant has claimed that the lever comprises a platform and a support having a top portion supporting the platform. Therefore, since member 60 of Peyton has a platform on a support, in so much as Applicant has claimed and broadly defined to be a projecting piece of a mechanism. Further more, the Office considers the member 60 to be a lever since it would be capable of producing a lever effect if enough force is placed upon one end of platform and not the other. It is suggested that Applicant further structurally define Applicants lever to overcome the member 60 of Peyton since while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Refer to MPEP 2114 Apparatus and Article Claims — Functional Language [R-9].             Wherein Applicant argues that the Office does not show explicit support for a programmability of the memory device, the Office takes the position that Applicants “programmability” is indicated to be a limit the degree to which plates 51 and 52 may separate.”, Peyton discloses that the tethers 53 limit the degree to which plates 51 and 52 may separate and thus would mean that they are capable of movement upon a suitable force, and therefore Applicants arguments are not persuasive. It is suggested that Applicant further structurally claim the lever to overcome the current rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784